NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



ROBERT S. RIVERS, DOC # 491985,        )
                                       )
             Appellant,                )
                                       )
v.                                     )    Case No. 2D18-126
                                       )
STATE OF FLORIDA,                      )
                                       )
             Appellee.                 )
                                       )

Opinion filed November 20, 2019.

Appeal from the Circuit Court for
Hillsborough County; Mark R. Wolfe,
Judge.

Robert S. Rivers, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Pamela Cordova
Papasov, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.

             Affirmed.


NORTHCUTT, KELLY, and SMITH, JJ., Concur.